UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51102 GEORGETOWN BANCORP, INC. (Exact name of registrant as specified in its charter) Federal 20-2107839 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 East Main Street, Georgetown, MA (Address of principal executive office) (Zip Code) (978) 352-8600 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of the registrant’s common stock, as of the latest practicable date:Common Stock, $0.10 par value, 2,662,387 shares outstanding as of November 11, 2010. Form 10-Q GEORGETOWN BANCORP, INC. Table of Contents Part I.Financial Information Page Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2010 and June 30, 2010 1 Consolidated Statements of Income for the Three Months Ended September 30, 2010 and 2009 2 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of 15 Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk 23 Item 4: Controls and Procedures 23 Part II. Other Information Item 1: Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3: Defaults upon Senior Securities 24 Item 4: [Removed and Reserved] 24 Item 5: Other Information 24 Item 6: Exhibits 24 SIGNATURES 25 Table of Contents PART I—FINANCIAL INFORMATION ITEM 1. Financial Statements GEORGETOWN BANCORP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (unaudited) ASSETS At At September 30, June 30, (In thousands) Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Loans held for sale Loans, net of allowance for loan losses of $1,682,000 at September 30, 2010 and $1,676,000 at June 30, 2010 Premises and equipment, net Accrued interest receivable Bank-owned life insurance Prepaid FDIC insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Securities sold under agreements to repurchase Short-term Federal Home Loan Bank advances Long-term Federal Home Loan Bank advances Mortgagors' escrow accounts Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.10 par value per share:1,000,000 shares authorized; none outstanding - - Common stock, $0.10 par value per share: 10,000,000 shares authorized; 2,777,250 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned compensation - ESOP (38,838 and 40,886 shares unallocated at September 30, 2010 and June 30, 2010, respectively) ) ) Unearned compensation - Restricted stock(24,000shares non-vested at September 30, 2010 and June 30, 2010) ) ) Treasury stock, at cost (138,863 shares) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents GEORGETOWN BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended September 30, (In thousands, except share data) Interest and dividend income: Loans, including fees $ $ Securities Short-term investments 1 - Total interest and dividend income Interest expense: Deposits Short-term Federal Home Loan Bank advances 3 - Long-term Federal Home Loan Bank advances Securities sold under agreements to repurchase 1 1 Total interest expense Net interest income Provision for loan losses 23 33 Net interest income, after provision for loan losses Non-interest income: Customer service fees Mortgage banking income, net 88 Income (loss) from bank-owned life insurance 26 ) Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy and equipment expenses Data processing expenses Professional fees 98 Advertising expenses 75 46 FDIC insurance 58 49 Other general and administrative expenses Total non-interest expenses Income before income taxes Income tax provision Net income $ $ Weighted-average number of common shares outstanding: Basic and diluted Earnings per share: Basic and diluted $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents GEORGETOWN BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Unearned Compensation- ESOP Unearned Compensation- Restricted Stock Treasury Stock Total (In thousands) Balance at June 30, 2009 $ ) - $ ) $ Comprehensive income: Net income - Net unrealized gain on securities available for sale, net of related tax effects of $33,000 - - - 60 - - - 60 Total comprehensive income Common stock held by ESOP allocated or committed to be allocated (2,048 shares) - ) - - 21 - - 10 Balance at September 30, 2009 $ ) $ - $ ) $ Balance at June 30, 2010 $ ) $ ) $ ) $ Comprehensive income: Net income - Net unrealized loss on securities available for sale, net of related tax effects of $7,000 - - - ) - - - ) Total comprehensive income Common stock held by ESOP allocated or committed to be allocated (2,048 shares) - ) - - 21 - - 10 Share based compensation - options - 3 - 3 Share based compensation - restricted stock - 8 - 8 Balance at September 30, 2010 $ ) $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 Table of Contents GEORGETOWN BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended September 30, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used by operating activities: Provision for loan losses 23 33 Accretion of securities, net (5
